Citation Nr: 0107641	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-17 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in April 1999.

By rating decision in May 2000, the RO increased the rating 
for the veteran's PTSD from 30 to 70 percent, effective from 
October 30, 1996.  However, since there has been no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for PTSD remains 
in appellate status.  


FINDING OF FACT

The veteran is unable to obtain or retain employment due to 
his PTSD.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, additional development of the evidence 
has been accomplished pursuant to a Board remand.  It further 
appears that all relevant evidence identified by the veteran 
has been obtained and considered.  Additionally, the veteran 
has been afforded VA examinations, most recently in November 
1999.  The record also shows that the veteran has been 
adequately informed of the evidence necessary in connection 
with his claim.  Under the circumstances, the Board finds 
that the record as it stands allows for equitable appellate 
review and that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000.  
No useful purpose would be served in this case by delaying 
appellate review for additional development.

As noted in the introduction, the veteran has been assigned a 
70 percent disability for PTSD under the provisions of 
Diagnostic Code 9411.  The rating action was based on his 
claim received on October 30, 1996.  Pursuant to the version 
of Diagnostic Code 9411 in effect prior to November 7, 1996, 
a rating of 100 percent was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issued Diagnostic Code 9411, a 100 
percent rating is warranted where the disorder is manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  

The record indicates that the veteran last worked in the 
1980s as a police officer.  At a November 1999 VA 
examination, it was noted that the veteran lived alone but 
did see his son who comes and goes from his home.  Occasional 
visits to the library or an art institute were also noted, 
although the veteran indicated that he generally had trouble 
in social settings.  He reported difficulty with anger and 
feelings of being watched, but he denied auditory or visual 
hallucinations.  The examiners concluded their report by 
stating that the veteran's PTSD caused the veteran to be 
"unable to do productive work at this time."  The opinion 
from the November 1999 VA examiners concerning the veteran's 
unemployablity due to PTSD is similar to a February 2000 
opinion from the veteran's private physician and a June 1997 
opinion from the veteran's private psychologist.  In short, 
both private and VA physicians have stated that 
symptomatology associated with the veteran's PTSD has 
resulted in the veteran being unable to obtain or retain 
employment.  

After considering all of the evidence of record, while the 
evidence may not show virtual isolation in the community or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, the Board finds that the veteran should be 
assigned a 100 percent rating under the old criteria based on 
the reason that the veteran is demonstrably unable to obtain 
or retain employment due to his PTSD.  See Johnson v. Brown, 
7 Vet. App. 95 (1994) (noting that the criteria listed in 
Diagnostic Code 9411 for a 100% rating are each independent 
bases for granting such a rating). 


ORDER

Entitlement to a schedular 100 percent disability rating for 
PTSD is warranted.  The appeal is granted to this extent.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

